USCA11 Case: 20-11242           Date Filed: 08/03/2021      Page: 1 of 13



                                                                      [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 20-11242
                              ________________________

                         D.C. Docket No. 0:19-cv-62843-AHS

BRAD TUCKMAN,

                                              Plaintiff - Appellee,

versus


JPMORGAN CHASE BANK, N.A.,
JOHN TORRES,

                                         Defendants - Appellants.
                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (August 3, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, Circuit Judge, and SELF,*
District Judge.

PER CURIAM:

____________________

       * Honorable Tilman Eugene Self III, United States District Judge for the Middle District
of Georgia, sitting by designation.
           USCA11 Case: 20-11242           Date Filed: 08/03/2021       Page: 2 of 13




       After receiving motions for clarification from appellants JPMorgan Chase

Bank and John Torres, we vacate our previous opinion and substitute the following

in its place:

       JPMorgan Chase Bank and John Torres appeal the denial of their motion to

stay this action and compel arbitration under the Federal Arbitration Act. They

argue that Brad Tuckman is required to arbitrate his civil racketeering and tort

claims because the claims arise from an agreement that included an arbitration

clause. But Tuckman did not sign the agreement as an individual, and no equitable

doctrines allow Chase and Torres—also non-signatories—to enforce the agreement

against him. Thus, we affirm.

                                    I.     BACKGROUND 1

       This case stems from a contract—titled the Depositor Funding Agreement

(“DFA”)—between Tuckman’s LLC, Bird Film Fund (“BFF”), and two other

companies who are not parties to this case: Forrest Capital Partners, Inc. and




       1
          This case comes to us as an interlocutory appeal from the denial of a motion to compel
arbitration that was filed before discovery began. As a result, the facts here are taken from
allegations in Tuckman’s complaint and documents attached to the parties’ district court filings
in support of and in opposition to the motion to compel arbitration. We may look to allegations
in the complaint and evidence attached to the arbitration briefing for relevant factual background.
See Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1364–67 (11th Cir. 2005).
                                                2
             USCA11 Case: 20-11242           Date Filed: 08/03/2021       Page: 3 of 13



Weathervane Productions, Inc. Forrest’s principal is Benjamin McConley.

Weathervane’s principal is Jason Van Eman.

       The DFA was a financing plan for a motion picture project produced by

Tuckman’s wife. Tuckman, McConley, and Van Eman each signed the DFA on

behalf of their respective companies. The DFA required BFF and Forrest to

contribute $1.85 million each to a secure Chase account and Weathervane to obtain

a $3.7 million line of credit for the project. The DFA also contained an arbitration

provision. The arbitration provision provided, among other things, that “[a]ny

dispute, claim or controversy arising out of or relating to [the DFA] . . . shall be

determined by binding arbitration in Miami, Florida before one arbitrator selected

pursuant to the JAMS2 rules and procedures.” Doc. 40-2 at 8.3

       Before sending BFF’s contribution, Tuckman requested confirmation from

Chase that the account was secure. Torres, then a Chase employee, provided that

assurance through a letter and by email. Based on those assurances, Tuckman

wired $1.85 million to the Chase account. But Weathervane and Forrest failed to

satisfy their obligations under the DFA.

       After Weathervane and Forrest breached the DFA, all three parties agreed to

modify its terms. The modified agreement—the “Settlement and Forbearance


       2
         JAMS is a private alternative dispute resolution provider. About Us, JAMS,
https://www.jamsadr.com/about/ (last visited June 17, 2021).
       3
           “Doc.” numbers refer to the district court’s docket entries.
                                                   3
         USCA11 Case: 20-11242        Date Filed: 08/03/2021   Page: 4 of 13



Agreement”—acknowledged that Forrest and Weathervane had breached the DFA

and set out revised payment requirements. The Settlement Agreement also stated

that if Forrest or Weathervane breached its terms, or the unmodified terms of the

DFA, BFF would be entitled to a predetermined consent judgement of over two

and a half million dollars. The consent judgment was attached to the Settlement

Agreement. Ultimately, Forrest and Weathervane failed to meet the obligations of

both agreements, and BFF obtained the consent judgment against Forrest,

Weathervane, and McConley in Florida state court.

      After BFF obtained the consent judgment, Tuckman, in his individual

capacity, filed the instant suit against Chase, Torres, and another bank that is not

party to this appeal in federal district court. Tuckman’s complaint maintained that

the entire agreement was a fraud, that Van Eman and McConley stole his $1.85

million with no intention of fulfilling their end of the bargain, and that Torres was

an active participant in the scheme. Based on these facts, Tuckman alleged state

tort and federal RICO claims against each of the defendants.

      In response to the lawsuit, Chase moved to compel arbitration under the

DFA’s arbitration clause, and Torres joined the motion. Chase and Torres argued

that the DFA applied to Tuckman’s claims because he was seeking to recover

losses that BFF incurred, and BFF was party to the DFA. According to Chase and

Torres, because the arbitration clause required BFF to arbitrate any dispute

                                           4
           USCA11 Case: 20-11242          Date Filed: 08/03/2021      Page: 5 of 13



emanating from the DFA, Tuckman’s dispute with Chase and Torres about their

roles in the alleged fraud was covered by the clause. In response, Tuckman argued

that none of the parties to the lawsuit was a party to the DFA, and therefore Chase

and Torres could not compel arbitration under the agreement’s arbitration clause.

       The district court agreed with Tuckman that neither he nor Chase nor Torres

was a party to the DFA. It also concluded that Tuckman’s “claims are well outside

the scope of the arbitration clause” in the DFA. Doc. 85 at 6. Despite a strong

presumption in favor of arbitration, the district court noted, “[f]ederal policy

cannot serve to stretch a contract beyond the scope originally intended by the

parties.” Id. (internal quotation marks omitted) (quoting Seaboard C.L.R. Co. v.

Trailer Train Co., 690 F.2d 1343, 1352 (11th Cir. 1982)). It therefore denied the

motion.

       This is Chase and Torres’s appeal.4

                             II.     STANDARD OF REVIEW

       We review a denial of a motion to compel arbitration de novo. Gutierrez v.

Wells Fargo Bank, NA, 889 F.3d 1230, 1235 (11th Cir. 2018). In doing so, “we

apply the federal substantive law of arbitrability, which is applicable to any

arbitration agreement within the coverage of the FAA,” keeping in mind the



       4
       Although not final decisions on the merits, denials of motions to compel arbitration are
immediately appealable under 9 U.S.C § 16(a)(1).
                                               5
           USCA11 Case: 20-11242           Date Filed: 08/03/2021       Page: 6 of 13



“healthy regard for the federal policy favoring arbitration.” Lawson v. Life of the

S. Ins. Co., 648 F.3d 1166, 1170 (11th Cir. 2011) (alteration adopted) (internal

quotation marks omitted). Arbitration is, however, a matter of contract, and “the

FAA’s strong proarbitration policy only applies to disputes that the parties have

agreed to arbitrate.” Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004).

The issue of whether a non-signatory to an agreement can invoke an arbitration

clause is controlled by state law. See Lawson, 648 F.3d at 1170–71 (“[T]raditional

principles of state law may allow a contract to be enforced by or against nonparties

to the contract through assumption, piercing the corporate veil, alter ego,

incorporation by reference, third-party beneficiary theories, waiver and estoppel.”

(internal quotation marks omitted)). The parties agree that Florida law applies to

this dispute.

                                        III.   ANALYSIS

       On appeal, Chase and Torres argue that Tuckman is subject to the DFA’s

arbitration clause.5 First, they maintain that Tuckman is a party to the DFA.


       5
           Chase and Torres make two kinds of arguments: threshold arguments about who should
decide the question of arbitrability and merits arguments about why this dispute is arbitrable. As
to the former, they cite a delegation provision in the DFA that assigns the resolution of “disputes
over . . . who are proper Parties to the Arbitration” to an arbitrator. When a contract contains a
delegation provision, we retain jurisdiction only to review a challenge to the delegation
provision, if one is made. Parnell v. CashCall, Inc., 804 F.3d 1142, 1148 (11th Cir. 2016). We
may turn to the merits issue only if we conclude that the delegation provision is invalid or
unenforceable. Parm v. Nat’l Bank of Cal., N.A., 835 F.3d 1331, 1334–35 (11th Cir. 2016).
Tuckman has challenged the delegation provision, and we agree with his contention that the


                                                6
           USCA11 Case: 20-11242             Date Filed: 08/03/2021        Page: 7 of 13



Second, they contend that even if Tuckman is not a party to the DFA, they can still

enforce the arbitration agreement against him because Florida law allows

nonparties to an arbitration agreement to compel other nonparties to arbitrate under

certain circumstances. We address each argument in turn.

   A. Tuckman Is Not a Party to the DFA.

        Chase and Torres attempt to tie Tuckman to the DFA by arguing that he

signed the DFA in his individual capacity. They also argue that, even if Tuckman

did not sign the DFA on his own behalf, he is a party to the contract through a

corporate veil-piercing theory. We cannot agree.

   i.      Tuckman Did Not Sign the DFA as an Individual.

        Chase and Torres begin by arguing that Tuckman was an individual

signatory to the DFA. To support this argument, they point to Section 8 of the

agreement, which states that each of the three companies that is a party to the

agreement will have one person serve as signatory on the Chase project bank

account. Their argument goes like this: Tuckman is listed as BFF’s signatory.

Section 8 also says the “signatories specifically agree to the terms set forth in this

[s]ection.” Doc. 40-2 at 4. One of those terms is that the account “shall operate in



provision is unenforceable here. Because the enforceability of the delegation provision turns on
the same principles of law as the enforceability of the arbitration clause generally, we discuss the
issues together. Cf. Shockley v. PrimeLending, 929 F.3d 1012, 1020 (8th Cir. 2019) (“The
arbitration provision[’s] . . . validity requires the same proof of the elements of a valid contract as
the delegation provision.”).
                                                  7
         USCA11 Case: 20-11242        Date Filed: 08/03/2021    Page: 8 of 13



accordance with the written relevant account operation mechanics as required by

Chase and the provisions of this Agreement.” Id. Because Tuckman agreed to be

individually bound by Section 8, and Section 8 stated that the project account was

subject to all terms of the agreement, Tuckman is individually bound by the entire

agreement. We reject Chase and Torres’s arguments.

      Several portions of the DFA make clear that only BFF, and not Tuckman, is

bound by the agreement’s contents. The signature page of the agreement lists BFF,

not Tuckman, as a party to the agreement. Tuckman’s name is on the signature

line, but only in his capacity as the managing member of BFF with the authority to

bind the company, not as an individual. See Johnson v. Pires, 968 So. 2d 700, 701

(Fla. Dist. Ct. App. 2007) (concluding plaintiff could not be forced to arbitrate

based on an arbitration provision in a contract that he signed as an officer of a

corporation). Indeed, Section 14 of the agreement states explicitly that the

individuals who signed the agreement “acted as representatives for the Parties”—

not in their personal capacities. Doc. 40-2 at 9. That section also states that “all

legal actions and remedies sought under this Agreement shall only be between the

corporate entities listed in this Agreement and not the individuals of those

organizations.” Id. Chase and Torres would have us disregard these clear

indications that Tuckman was not an individual signatory and instead rely




                                           8
            USCA11 Case: 20-11242       Date Filed: 08/03/2021   Page: 9 of 13



exclusively on the language of Section 8 to conclude the opposite. We decline to

take up their invitation. But even if we did, their argument would fail.

         Section 8 governs the logistics of running the project’s bank account. The

bank account requires approved individual signatories, and Section 8 designates

those signatories, one of whom is Tuckman. Chase and Torres are correct that, as

a signatory, Tuckman agreed to follow the terms set forth in Section 8. They are

also correct that Section 8 states that the account “shall operate in accordance with

the written relevant account operation mechanics as required by . . . the provisions

of this Agreement.” Doc. 40-2 at 4. But all this language requires is that

Tuckman—in his capacity as a signatory on the account—follow the account

operation mechanics of the agreement. It does not make him an individual party to

the rest of the agreement, including the binding arbitration clause.

         Based on the plain text of Section 8, as well as other portions of the

agreement, we conclude that Tuckman signed the DFA as a representative of BFF,

not in his individual capacity. Chase and Torres’s argument that Tuckman agreed

to be bound by the DFA therefore fails.

   ii.      Tuckman Is Not Subject to the DFA Under a Veil-piercing Theory.

         Chase and Torres next attempt to show Tuckman is a party to the DFA by

arguing that we should pierce BFF’s corporate veil. Again, we disagree.




                                             9
           USCA11 Case: 20-11242       Date Filed: 08/03/2021    Page: 10 of 13



         Under Florida law, to pierce the corporate veil an opposing party must

prove:

         (1) the shareholder dominated and controlled the corporation to such an
         extent that the corporation's independent existence[] was in fact non-
         existent and the shareholders were in fact alter egos of the corporation;
         (2) the corporate form must have been used fraudulently or for an
         improper purpose; and (3) the fraudulent or improper use of the
         corporate form caused injury to the claimant.

Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1349 (11th Cir. 2011)

(internal quotation marks and emphasis omitted). Examples of improper purposes

include preventing assets from being seized as the result of a tax lien, Eckhardt v.

United States, 463 F. App’x 852 (11th Cir. 2012) (unpublished), violating a duty of

honesty and fair dealing, Futch v. Head, 511 So. 2d 314, 322 (Fla. Dist. Ct. App.

1987), or violating a contract, Bellairs v. Mohrmann, 716 So. 2d 320 (Fla. Dist. Ct.

App. 1998).

         As to the first criterion, Chase and Torres maintain that undisputed record

evidence proves Tuckman acted as BFF’s managing member and sole principal

and that these facts are sufficient to show domination and control. Regarding the

second, Chase and Torres argue that Tuckman improperly used BFF as an alter ego

in an attempt to gain two judgments—one in the name of the company, which was

awarded by consent in the state court action, and one as an individual, which he is

pursuing in this case. And for the third criterion, they maintain that they will be


                                            10
         USCA11 Case: 20-11242        Date Filed: 08/03/2021   Page: 11 of 13



injured by this improper purpose if they are denied the ability to arbitrate a claim

that would otherwise be arbitrable.

      The second element is where Chase and Torres stumble. Even assuming

they are correct that Tuckman had sufficient domination and control to make him

BFF’s alter ego, they have made no showing that he used the corporate form for an

improper or fraudulent purpose. Tuckman formed BFF for a legitimate business

purpose—funding his wife’s film project. When that project failed, allegedly

because of fraud, he dissolved the company. We cannot see how this is an

improper purpose, and it certainly does not amount to the kind of circumscribed

conduct that leads Florida courts to pierce the corporate veil. This attempt to link

Tuckman individually to the DFA thus also fails.

   B. Florida Law Does Not Allow Nonparties to Enforce Arbitration Clauses
      Against Nonparties.

      Alternatively, Chase and Torres maintain that, regardless of whether

Tuckman is a party to the DFA, he can be compelled to arbitrate under the doctrine

of equitable estoppel. They provide no case that supports this contention, however,

nor have we found one. The cases on which they rely involve at least one party in

privity with a signatory to the contract. See Giller v. Cafeteria of S. Beach Ltd.,

967 So. 2d 240, 241 (Fla. Dist. Ct. App. 2007); United Contractors, Inc. v. United

Constr. Corp., 187 So. 2d 695, 702 (Fla. Dist. Ct. App. 1996). For example,

Giller, discussed by both Chase and Torres at oral argument, involved a claim for
                                          11
           USCA11 Case: 20-11242         Date Filed: 08/03/2021       Page: 12 of 13



professional malpractice brought by Cafeteria of South Beach against an architect,

Ira Giller. 967 So. 2d at 241. Cafeteria’s suit was based on a professional services

contract between Giller’s architecture firm and another company—ALP

Management, LLC. Id. Prior to bringing the suit, Cafeteria had taken over ALP’s

interest in the contract. Id. Giller moved to compel arbitration under the contract,

and Cafeteria opposed. Id. Despite the fact that neither party was a signatory, the

court determined that Cafeteria could be forced to arbitrate because it had taken

over another company’s interest and was attempting to enforce the benefits of the

contract. Id. at 242. And in United Contractors, the court relied on similar

contractual privity to determine an arbitration clause was enforceable. 187 So. 2d

at 702 (determining one non-party could compel arbitration against another

because the parties “stood in contractual relationship each with the other” through

rights “derived . . . from their predecessors in title”).

       Here, neither Chase nor Torres is a successor to Forrest’s or Weathervane’s

interest under the agreement. Absent that legal relationship, they cannot invoke

rights under the agreement against another non-signatory. 6 Therefore, Chase and

Torres cannot compel arbitration under the DFA’s arbitration clause.


       6
         In an attempt to get us to look past this dilemma, Chase and Torres argue that BFF, not
Tuckman, is the proper plaintiff in this case because BFF, not Tuckman, suffered the alleged
injury. But Tuckman alleged in his complaint that he was injured by the fraud and that his
personal funds were used to finance the project—allegations we assume to be true at this stage of
the case. And whether Tuckman can state claims for relief under RICO and state tort law are
merits questions, not questions of arbitrability, and thus are not before us today.
                                               12
           USCA11 Case: 20-11242          Date Filed: 08/03/2021     Page: 13 of 13



                                    IV.     CONCLUSION

       For the foregoing reasons, we affirm the district court’s decision to deny the

motion to compel binding arbitration.7

       AFFIRMED.




       7
          Currently before the panel are JPMorgan’s “Motion to Clarify” and Torres’s “Motion
for Clarification.” Both motions are GRANTED.
                                              13